 Case 1:21-cv-00064-JAW Document 7 Filed 06/02/21 Page 1 of 3         PageID #: 17




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

DAVID PAQUETTE,            )
                           )
           Plaintiff,      )
                           )
        v.                 )                 No. 1:21-cv-00064-JAW
                           )
DEPARTMENT OF CORRECTIONS, )
et al.,                    )
                           )
           Defendants.     )

           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On February 26, 2021, David Paquette, then an inmate at the Franklin County

Jail in Farmington, Maine, filed a pro se complaint against the Maine Department of

Corrections, Carpe Diem Behavioral Associates, and Michael Downs, asserting

claims under 42 U.S.C. § 1983. Compl. (ECF No. 1). That same day, Mr. Paquette

moved to proceed in forma pauperis. Appl. to Proceed Without Prepayment of Fees

and Aff. (ECF No. 2). On March 1, 2021, the Magistrate Judge granted Mr. Paquette’s

motion for leave to proceed in forma pauperis and directed him to notify the Court no

later than March 22, 2021 whether he intended to proceed with his action. Order

Granting Leave to Proceed In Forma Pauperis (ECF No. 3).

      Mr. Paquette never responded to the Magistrate Judge’s March 1, 2021 order.

On March 30, 2021, the Magistrate Judge ordered Mr. Paquette to show cause as to

why he failed to comply with the March 22, 2021 order. Order to Show Cause

(ECF No. 4). On April 23, 2021, the Magistrate Judge issued his recommendation

that the Court dismiss Mr. Paquette’s Complaint for failure to prosecute because Mr.
 Case 1:21-cv-00064-JAW Document 7 Filed 06/02/21 Page 2 of 3          PageID #: 18




Paquette never responded to the order to show cause. Recommended Decision to

Dismiss Based on Pl.’s Failure to Prosecute (ECF No. 5). Mr. Paquette did not object.

      It is true that when the Clerk’s Office mailed Mr. Paquette the Magistrate

Judge’s Recommended Decision dated April 23, 2021, the Clerk’s Office letter was

returned as undeliverable. Mail (ECF No. 6) The Court is uncertain why Mr.

Paquette did not respond to the order to show cause and why he did not receive the

Magistrate Judge’s Recommended Decision but “the obligation to maintain a current

address with the Court does not rest with the Defendants or the Court. It rests solely

with [Mr. Paquette].” Inman v. Riebe, No. 2:15-cv-00080-JAW, 2017 U.S. Dist. LEXIS

202219, at *10-11 (D. Me. Dec. 8, 2017); see Adams v. Landry, No. 2:15-cv-00282-

JAW, 2016 U.S. Dist. LEXIS 91960, at *4-5 (D. Me. Jul. 15, 2016), aff’d 2016 U.S.

Dist. LEXIS 106756 (D. Me. Aug. 12, 2016). In other words, a “litigant – whether pro

se or represented – may not file a lawsuit in federal court and simply walk away from

it.” Canales v. Univ. of Phoenix, Inc., No. 2:11-cv-00181-JAW, 2012 U.S. Dist. LEXIS

85440, at * (D. Me. Jun. 20, 2012).

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision; and the Court concurs with the recommendations of the United States

Magistrate Judge in full, for the reasons set forth in his Recommended Decision and

determines that no further proceedings are necessary.

      1.     The Court AFFIRMS the Recommended Decision of the Magistrate
             Judge (ECF No. 5).

                                          2
 Case 1:21-cv-00064-JAW Document 7 Filed 06/02/21 Page 3 of 3   PageID #: 19




      2.    The Court DISMISSES without prejudice David Paquette’s Complaint
            (ECF No. 1) for failure to prosecute.


      SO ORDERED.

                                   /s/ John A. Woodcock, Jr.
                                   JOHN A. WOODCOCK, JR.
                                   UNITED STATES DISTRICT JUDGE

Dated this 2nd day of June, 2021




                                     3
